           Case 3:18-cv-00133-TCB Document 1 Filed 11/14/18 Page 1 of 15




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           NEWNAN DIVISION

WILLIAM E. HUBBARD,                     )
                                        )         Civil Action Number:
           Plaintiff,                   )
                                        )         FLSA Action
v.                                      )         Jury Trial Demanded
                                        )
QUICKSILVER COMMUNICATIONS, )
INC. a Domestic Profit Corporation, and )
MICHAEL EDMONDSON, and                  )
JOSH JAMES, Individuals                 )
                                        )
           Defendants.                  )

                                  COMPLAINT

      1.       COMES NOW Plaintiff William E. Hubbard (“Plaintiff”) by and

through his undersigned counsel, and files this lawsuit against Defendants

Quicksilver Communications, Inc. (hereinafter “Quicksilver”) Michael Edmondson

(hereinafter “Edmondson”), and Josh James (hereinafter “James.”), pursuant to §

216(b) of the Fair Labor Standards Act of 1938, and pursuant to claims of fraud

and willful misrepresentation of a material fact pursuant to O.C.G.A. Title 51,

Chapter 6; and unjust enrichment (an equitable doctrine) and in support thereof

would further state as follows:
           Case 3:18-cv-00133-TCB Document 1 Filed 11/14/18 Page 2 of 15




                                INTRODUCTION

      2.       The instant action arises from Defendants Quicksilver, Edmondson,

and James (Collectively “Defendants”) violations of Plaintiff’s rights under the

FLSA, 29 U.S.C. §§ 201, et seq., as amended and specifically the provisions of the

FLSA found at § 216(b) to remedy violations of the overtime provisions of the

FLSA by Defendants which have deprived Plaintiff of his lawful overtime wages.

      3.       This action is brought to recover unpaid overtime compensation owed

to Plaintiff, pursuant to the FLSA.

      4.       This action is also brought to recover deductions from Hubbard’s

wages by Defendants to pay for “workers compensation” insurance, which upon

information and belief was never purchased, pursuant to claims of fraud and willful

misrepresentation of a material fact pursuant to O.C.G.A. Title 51, Chapter 6; and

unjust enrichment (an equitable doctrine).

      5.       Plaintiff was employed by Defendants and, who during the time

relevant to this action worked as a technician/installer/repairman based from 371

WATERWORKS RD # B NEWNAN, GA 30263-2961 (hereinafter “Defendants’

Newnan Location”).




                                         2
            Case 3:18-cv-00133-TCB Document 1 Filed 11/14/18 Page 3 of 15




       6.       During the employment of Plaintiff, Defendants committed violations

of the FLSA by failing to compensate Plaintiff at the legally appropriate overtime

rate for all hours worked in excess of 40 hours in a given workweek.

       7.       During the employment           of Plaintiff, Defendants    committed

widespread violations of the FLSA by failing to compensate Plaintiff at the legally

appropriate overtime rate for hours worked in excess of 40 hours in a given work

week

       8.       Plaintiff seeks overtime compensation for work performed, an equal

amount of liquidated damages, attorneys’ fees, costs, and other appropriate relief

pursuant to 29 U.S.C. § 216(b).

       9.       Plaintiff also seeks reimbursement of all deductions from his wages

by Defendants to, upon information and belief, pay non-existent workers

compensation insurance premiums in whole or in part pursuant to O.C.G.A. Title

51, Chapter 6 and unjust enrichment (an equitable doctrine) as well as interest,

punitive damages and attorney fees and costs.



                              JURISDICTION AND VENUE

       10.      This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 (federal question jurisdiction) and 29 U.S.C. § 216(b) (FLSA).


                                            3
         Case 3:18-cv-00133-TCB Document 1 Filed 11/14/18 Page 4 of 15




       11.   Venue is proper in the Northern District of Georgia under 28 U.S.C.

§1391 (a) and (c) because some of the acts complained of occurred within the State

of Georgia and the jurisdiction of this Court and because Defendants are subject to

personal jurisdiction in this District.

                                          PARTIES

       12.   Plaintiff resides in Newnan, Coweta County, Georgia (within this

District).

       13.   Plaintiff was employed by Defendants to work mainly in private

homes installing and servicing coaxial cable for internet, TV, and telephone.

       14.   Plaintiff was also employed by Defendants to mount TV’s in private

homes and to sometimes pre-wire apartments.

       15.   Relative to the instant Complaint, Plaintiff was employed by

Defendants from on or about August 2015 through on or about October 25, 2018.

       16.   Plaintiff was previously employed by Defendant Quicksilver from on

or about August 2009 through on or about April 20, 2011 performing work similar

to what he was most recently doing for Defendants.

       17.   At all times material to this action, Plaintiff was an “employee” of

Defendants defined by § 203(e) (1) of the FLSA, although he was illegally treated




                                           4
        Case 3:18-cv-00133-TCB Document 1 Filed 11/14/18 Page 5 of 15




as an “independent contractor” by them, and worked for Defendants within the

territory of the United States.

      18.      Plaintiff is further covered by §§ 203, 206, and 207 of the FLSA for

the period in which he was employed by Defendants.

      19.      During the time relevant to this action, Plaintiff was an employee of

Defendants and who was engaged in commerce or in the production of goods for

commerce.

      20.      Defendant Quicksilver, is a Domestic Profit Corporation formed

under the laws of the State of Georgia and provides its clients with installing and

servicing coaxial cable for internet, TV, and telephone mainly in the homes of its

clients’ customers.

      21.      Upon information and belief, Defendant Edmondson is an owner of

Defendant Quicksilver Communications, Inc. and according to the Georgia

Secretary of State website he is also the CEO, CFO and Secretary of Defendant

Quicksilver.

      22.      Upon information and belief, Defendant James is a supervisor of

Defendant Quicksilver Communications, Inc.

      23.      Defendants conduct business within this State and District.




                                           5
         Case 3:18-cv-00133-TCB Document 1 Filed 11/14/18 Page 6 of 15




      24.    Defendants maintained either actual or constructive control, oversight

and direction of Defendants’ Newnan Location, including the employment and pay

and other practices of that operation.

      25.    Defendant Quicksilver is subject to personal jurisdiction in the State

of Georgia for purposes of this lawsuit and can be served through its registered

agent, MICHAEL EDMONDSON at 22 Lodgepole Pine Court, Newnan, GA,

30265.

      26.    Defendant Edmondson is subject to personal jurisdiction in the State

of Georgia for purposes of this lawsuit and can be served at 22 Lodgepole Pine

Court, Newnan, GA, 30265.

      27.    Defendant James is subject to personal jurisdiction in the State of

Georgia for purposes of this lawsuit and can be served at 371 WATERWORKS

RD # B NEWNAN, GA 30263-2961.

      28.    At all times material to this action, Defendant Quicksilver, was an

enterprise engaged in commerce or in the production of goods for commerce as

defined by § 203 of the FLSA, and had an annual gross volume of sales which

exceeded $500,000.

      29.    At all times material to this action, Defendant Quicksilver was an

"employer" of Plaintiff, as defined by § 203(d) of the FLSA.


                                         6
        Case 3:18-cv-00133-TCB Document 1 Filed 11/14/18 Page 7 of 15




      30.     Upon information and belief, at all times material to this action,

Defendant Edmondson was an “employer” of Plaintiff, as defined by § 203(d) of

the FLSA.

      31.     Upon information and belief, at all times material to this action,

Defendant James was an “employer” of Plaintiff, as defined by § 203(d) of the

FLSA.

      32.     The minimum hourly wage provisions set forth in § 206 of the FLSA

apply to Defendants.

      33.The overtime provisions set forth in § 207 of the FLSA apply to

Defendants.



                            FACTUAL ALLEGATIONS

      34.     At all times relevant to this action, Plaintiff’s primary duties, included

installing and servicing coaxial cable for internet, TV, and telephone, mainly in

private homes based from Defendants’ Newnan Location.

      35.     At all times relevant to this action, Plaintiff’s primary duty was not

the management of the enterprise in which he was employed, nor of a customarily

recognized department or subdivision thereof.




                                           7
          Case 3:18-cv-00133-TCB Document 1 Filed 11/14/18 Page 8 of 15




         36.   At all times relevant to this action, Plaintiff did not possess the

authority to hire or fire other employees.

         37.   At all times relevant to this action, Plaintiff did not possess discretion

or exercise independent judgment with respect to matters of significance in the

daily activities he performed.

         38.   At all times relevant to this action, Plaintiff was a non-exempt

employee for purposes of overtime compensation.

         39.   At all times relevant to this action, Plaintiff was at times required to

work in excess of forty (40) hours a week.

         40.   At all times relevant to this action, Plaintiff was paid on a piece rate

basis.

         41.   At all times relevant to this action, Defendants did not compensate

Plaintiff for a all time worked in excess of forty (40) hours per week at rates at

which Plaintiff was legally required to be paid under the compensation

requirements of the FLSA under 29 U.S.C. §§ 203, 206 and 207.

         42.   The records, if any, concerning the number of hours actually worked

by Plaintiff, and the compensation actually paid to Plaintiff were required to be

kept by Defendants.




                                             8
        Case 3:18-cv-00133-TCB Document 1 Filed 11/14/18 Page 9 of 15




      43.    Defendants failed to meet the requirements for any of the exemptions

from application of the overtime compensation requirements of the FLSA under 29

U.S.C. §206, § 207 or § 213 with respect to Plaintiff.

      44.    Defendants violated the FLSA by misclassifying Plaintiff as an

independent contractor.

      45.    Defendants had complete control over the manner in which Plaintiff

performed his work.

      46.    Plaintiff was required to report to work at 8:00 am at Defendants’

Newnan Location 6 days a week.

      47.    Defendants would then give him the printed work order for each job

they had assigned for him that day.

      48.    Each of the work orders would be designated as needing to be

accomplished during one of four daily time frames being: 8am – 11am; 11am -2:00

pm; 2pm -5pm; and 5pm-8am.

      49.    Plaintiff had to turn in to Defendants required paperwork for each

day’s work at 8:00 am the following morning.

      50.    The work orders needing completion each day were for the customers

of New Links, LLC and subsequently by WideOpenWest Georgia, LLC with




                                          9
         Case 3:18-cv-00133-TCB Document 1 Filed 11/14/18 Page 10 of 15




whom upon information and belief Defendant had service contracts with during the

time relevant to this action.

        51.   Plaintiff invested little money in tools to perform his duties for

Defendants.

        52.   Defendant’s controlled the time when Plaintiff could do his work.

        53.   Defendant’s controlled the location where Plaintiff would do his

work.

        54.   Defendant’s determined how Plaintiff got paid.

        55.   Plaintiff did not work for any other employer during the time period

he worked for Defendants.

        56.   Plaintiff’s work for Defendants was manual labor.

        57.   Plaintiff’s work did not require any specialized training.

        58.   Plaintiff had very little opportunity, if any, for profit or loss depending

upon his managerial skill.

        59.   Plaintiff had no capital investment in equipment.

        60.   Plaintiff did use his own personal truck for transportation to job sites.

        as she utilized an existing computer laptop which she owned.

        61.The service rendered by Plaintiff did not require a special skill.

        62.The working relationship between Defendants and Plaintiff had the


                                           10
        Case 3:18-cv-00133-TCB Document 1 Filed 11/14/18 Page 11 of 15




            possibility for a high degree of permanency and duration.

      63.      The services rendered by Plaintiff were an integral part of Defendants’

business.

      64.      During Plaintiff’s working relationship with Defendants, Plaintiff was

economically dependent upon his job with Defendants.

      65.      Defendants failed to meet the requirements for paying Plaintiff at a

rate at which Plaintiff was legally required to be paid under the compensation

requirements of the FLSA under 29 U.S.C. §§ 203, 206 and 207.

      66.      Defendants are liable to Plaintiff for compensation for any and all

time worked and for any and all time worked in excess of 40 hours per week at the

rates at which Plaintiff was legally required to be paid under the compensation

requirements of the FLSA under 29 U.S.C. §§ 203, 206 and 207.

      67.      By reason of the said intentional, willful and unlawful acts of

Defendants, Plaintiff has suffered damages plus incurring costs and reasonable

attorneys’ fees.

      68.      As a result of Defendants’ willful violations of the FLSA and lack of

good faith related thereto, Plaintiff is entitled to liquidated damages.

      69.      Defendants withheld 10% each week from Plaintiff’s wages allegedly

for Workers Compensation insurance premiums to protect Plaintiff.


                                          11
        Case 3:18-cv-00133-TCB Document 1 Filed 11/14/18 Page 12 of 15




      70.      Upon information and belief Defendants did not apply these

withholdings as promised.

      71.      Plaintiff has retained the undersigned counsel to represent him in this

action, and pursuant 29 U.S.C. §216(b), and Georgia law, Plaintiff is entitled to

recover all reasonable attorneys' fees and costs incurred in this action.

      72.      Plaintiff demands a jury trial.

                                       COUNT I

      73.      Plaintiff repeats and incorporates by reference paragraphs 1-72 herein.

      74.      By their actions alleged herein, Defendants willfully, knowingly

and/or recklessly violated the FLSA provisions and corresponding federal

regulations.

      75.      Defendants have willfully, intentionally, and/or recklessly engaged in

a widespread pattern and practice of violating the provisions of the FLSA, as

detailed herein, by failing to properly pay Plaintiff’s overtime compensation in an

amount at a rate not less than one and one-half times the regular rate at which he

was employed.

      76.      As a result of Defendants’ violations of the FLSA, Plaintiff has

suffered damages by failing to receive an overtime rate not less than one and one-

half times the regular rate at which he was employed.


                                            12
        Case 3:18-cv-00133-TCB Document 1 Filed 11/14/18 Page 13 of 15




      77.    Defendants have not made a good faith effort to comply with the

FLSA with respect to its overtime compensation of Plaintiff.

      78. As a result of the unlawful acts of Defendants, Plaintiff has been

deprived of overtime compensation equal to not less than one and one-half times

the regular rate at which he was employed in amounts to be determined at trial, and

is entitled to recovery of such amounts, liquidated damages, attorneys' fees, costs

and other relief.

                                     COUNT II

      79.    Plaintiff repeats and incorporates by reference paragraphs 1-78 herein.

      80.    By their actions alleged herein, Defendants willfully, knowingly and

not in good faith deducted monies from Hubbard’s wages to allegedly pay for

“workers compensation” insurance, which upon information and belief was never

purchased.

      81.    By     its   actions   Defendants   committed     fraud   and    willful

misrepresentation of a material fact pursuant to O.C.G.A. Title 51, Chapter 6; and

unjust enrichment (an equitable doctrine), upon Plaintiff.

      82.    As a result of the unlawful acts of Defendants, Plaintiff has been

deprived of a part of his wages in amounts to be determined at trial, and is entitled




                                         13
        Case 3:18-cv-00133-TCB Document 1 Filed 11/14/18 Page 14 of 15




to recovery of such amounts, interest, punitive damages, attorneys' fees, costs and

other relief.



                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff, pursuant to § 216(b) of the FLSA, and fraud and deceit

pursuant O.C.G.A. Title 51, Chapter 6; and unjust enrichment (an equitable

doctrine), upon Plaintiff prays for the following relief:

       A. That Plaintiff be awarded damages in the amount of his unpaid

compensation, plus an equal amount of liquidated damages;

       B. That Plaintiff be awarded reasonable attorneys' fees;

       C. That Plaintiff be awarded the costs and expenses of this action; and

       D. That Plaintiff be awarded an amount equal to the wages taken from him

allegedly to purchase workers compensation, interest, punitive damages as well as

attorney fees and costs.

       E. That Plaintiff be awarded such other, further legal and equitable relief,

including, but not limited to, any injunctive and/or declaratory relief to which he

may be entitled.

       Respectfully submitted this 14th day of November, 2018.

                                               MARTIN & MARTIN, LLP


                                          14
Case 3:18-cv-00133-TCB Document 1 Filed 11/14/18 Page 15 of 15




                                   By: /s/ Thomas F. Martin
                                   Thomas F. Martin
                                   tfmartinlaw@msn.com
                                   Georgia Bar No. 482595
                                   Kimberly N. Martin
                                   kimberlymartinlaw@gmail.com
                                   Georgia Bar No. 473410
                                   MARTIN & MARTIN, LLP
                                   Post Office Box 1070
                                   Tucker, Georgia 30085-1070
                                   (770) 344-7267




                              15
